Judgment of the Supreme Court, New York County (Jay Gold, J.), rendered November 18, 1986, convicting defendant, after jury trial of criminal possession of a controlled substance in the second degree and sentencing him to an indeterminate term of imprisonment of from three years to life, and the order of the same court, dated February 11, 1987, which denied defendant’s motion to vacate the judgment pursuant to CPL 440.10, unanimously affirmed.
Upon our prior consideration of this case (152 AD2d 481), we held the appeal in abeyance and remanded for a hearing on defendant’s coram nobis motion as to whether his trial attorney failed to pursue plea-bargaining negotiations or convey to defendant the results thereof and whether counsel failed to investigate the defense that five witnesses, arrested with defendant, would have exonerated him.
*186The IAS court conducted the hearing on September 8 and September 15, 1989. Upon consideration of the testimony given by defendant and his trial attorney and of the records maintained by the District Attorney, the court determined that defendant’s counsel actively pursued plea negotiations and attempted, albeit unsuccessfully, to locate the five potential witnesses.
The coram nobis motion was appropriately denied and, accordingly, defendant’s conviction and the denial of his CPL 440.10 motion are affirmed. Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Rubin, JJ.